Name: Council Decision (EU) 2016/944 of 6 June 2016 on the conclusion of the Cooperation Agreement on a Civil Global Navigation Satellite System (GNSS) between the European Community and its Member States of the one part, and the Republic of Korea, of the other part
 Type: Decision
 Subject Matter: international affairs;  organisation of transport;  Asia and Oceania;  European construction
 Date Published: 2016-06-15

 15.6.2016 EN Official Journal of the European Union L 157/19 COUNCIL DECISION (EU) 2016/944 of 6 June 2016 on the conclusion of the Cooperation Agreement on a Civil Global Navigation Satellite System (GNSS) between the European Community and its Member States of the one part, and the Republic of Korea, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 172, in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision 2006/700/EC (2), the Cooperation Agreement on a Civil Global Navigation Satellite System (GNSS) between the European Community and its Member States, of the one part, and the Republic of Korea, of the other part (3) (the Agreement), was signed on 9 September 2006 subject to its conclusion at a later date. (2) The Agreement is to encourage, facilitate and enhance cooperation between the Parties in civil global satellite navigation. (3) The position of the Union within the Committee established in Acoordance with Article 14 of the Agreement (the Committee) is to be adopted by the Council, on a proposal from the Commission, insofar as the Committee is called upon to adopt acts having legal effects or decisions suspending the application of the Agreement. (4) In addition, for matters which do not have legal effects to be dealt with by the Committee, the Commission should coordinate the position of the Union with the Member States. (5) The agreement should be approved on behalf of the European Union, HAS ADOPTED THIS DECISION: Article 1 The Cooperation Agreement on a Civil Global Navigation Satellite System (GNSS) between the European Community and its Member States, of the one part, and the Republic of Korea, of the other part is hereby approved on behalf of the European Union. (4) Article 2 The President of the Council shall designate the person empowered, on behalf of the European Union to send the notification, provided for in Article 18(1) of the Agreement, in order to express the consent of the European Union to be bound by the Agreement (5) and shall make the following notification: As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community in the text of the Agreement are to be read as to the European Union.. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 6 June 2016. For the Council The President H.G.J. KAMP (1) Consent of 10 May 2016 (not yet published in the Official Journal). (2) Council Decision 2006/700/EC of 1 September 2006 on the signing, on behalf of the Community, of the Cooperation Agreement on a Civil Global Navigation Satellite System (GNSS) between the European Community and its Member States, of the one part, and the Republic of Korea, of the other part (OJ L 288, 19.10.2006, p. 30). (3) Cooperation agreement on a Civil Global Navigation Satellite System (GNSS) between the European Community and its Member States, of the one part, and the Republic of Korea, of the other part (OJ L 288, 19.10.2006, p. 31). (4) The text has been published in OJ L 288, 19.10.2006, p. 31 together with the decision on signature. (5) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.